          Case 7:19-cv-10102-KMK Document 22 Filed 09/14/20 Page 1 of 2

Sheehan & Associates, P.C.                           60 Cuttermill Rd Ste 409, Great Neck NY 11021-3104
spencer@spencersheehan.com                                       tel. 516.303.0552     fax 516.234.7800

                                                              September 14, 2020
District Judge Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
                                             Re: 7:19-cv-10102-KMK
                                                 Dashnau v. Unilever Manufacturing (US), Inc.
Dear District Judge Karas:

        This office, with Reese LLP, represents the plaintiffs. On September 10, 2020, plaintiffs
filed their opposition to defendant’s motion to dismiss the first amended complaint. The following
day, defendant’s counsel contacted this office regarding certain information disclosed in plaintiffs’
brief. ECF No. 21. Defendant requested plaintiffs modify its opposition to defendant’s motion to
remove and/or edit certain statements contained therein. Plaintiffs agreed to this request. The
parties request that the Court permit plaintiff leave to file its revised opposition to defendant’s
motion to dismiss. Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
         Case 7:19-cv-10102-KMK Document 22 Filed 09/14/20 Page 2 of 2




                                      Certificate of Service

I certify that on September 14, 2020, I served and/or transmitted the foregoing by the method
below to the persons or entities indicated, at their last known address of record (blank where not
applicable).

                                   CM/ECF           First-Class        Email            Fax
                                                       Mail
 Defendant’s Counsel                  ☒                  ☐               ☐               ☐
 Plaintiff’s Counsel                  ☒                  ☐               ☐               ☐
 Courtesy Copy to Court               ☐                  ☐               ☐               ☐


                                                        /s/ Spencer Sheehan
